             Case 17-51882-CSS        Doc 207    Filed 07/02/19   Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


In re                                                    Chapter 11

PARAGON OFFSHORE PLC,                                    Bankr. Case No. 16-10386 (CSS)

                     Debtor.


PARAGON LITIGATION TRUST,

                     Plaintiff,

        v.

NOBLE CORPORATION PLC, NOBLE                             Adv. Proc. No. 17-51882 (CSS)
CORPORATION HOLDINGS LTD., NOBLE
CORPORATION, NOBLE HOLDING
INTERNATIONAL (LUXEMBOURG) S.à r.l.,
NOBLE HOLDING INTERNATIONAL
(LUXEMBOURG NHIL) S.à r.l., NOBLE FDR
HOLDINGS LIMITED, MICHAEL A. CAWLEY,
JULIE H. EDWARDS, GORDON T. HALL, JON A.
MARSHALL, JAMES A. MACLENNAN, MARY P.
RICCIARDELLO, JULIE J. ROBERTSON, and
DAVID WILLIAMS,

                     Defendants.

                            NOTICE OF TELEPHONIC HEARING

              PLEASE TAKE NOTICE that a telephonic hearing will be held on July 2, 2019

at 2:00 p.m. (Eastern) (the “Telephonic Hearing”).
                Case 17-51882-CSS      Doc 207      Filed 07/02/19    Page 2 of 2



                 PLEASE TAKE FURTHER NOTICE the Telephonic Hearing will be by

teleconference only. There shall be no in-person appearances. Parties wishing to participate in

the Telephonic Status Conference must contact the Court’s conference call provider, CourtCall,

by phone (866-582-6878) or by facsimile (866-533-2946) in order to schedule a telephonic

appearance.

Dated: Wilmington, Delaware
       July 2, 2019
                                     SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                     /s/ Stephen J. Della Penna
                                     Anthony W. Clark (I.D. No. 2051)
                                     Stephen J. Della Penna (I.D. No. 6103)
                                     One Rodney Square
                                     P.O. Box 636
                                     Wilmington, DE 19899-0636
                                     Telephone: (302) 651-3000
                                     Fax: (302) 651-3001
                                     – and –
                                     George A. Zimmerman (admitted pro hac vice)
                                     Lauren E. Aguiar (admitted pro hac vice)
                                     Four Times Square
                                     New York, NY 10036
                                     Telephone: (212) 735-3000
                                     Fax: (212) 735-2000
                                     – and –
                                     Wallis M. Hampton (admitted pro hac vice)
                                     1000 Louisiana Street, Suite 6800
                                     Houston, Texas 77002-5026
                                     Telephone: (713) 655-5116

                                     Counsel for Defendants




                                                2
853611-WILSR01A - MSW
